Exhibit 99.7 Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, without par value, of Constellation Energy Group, Inc., and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filing.In evidence thereof, the undersigned hereby execute this Agreement. Dated:November 10, 2009 ÉLECTRICITÉ DE FRANCE S.A. /s/ Daniel Camus Name:Daniel Camus Title: CHIEF FINANCIAL OFFICER E.D.F. INTERNATIONAL S.A. /s/ Anne Le Lorier Name:Anne Le Lorier Title: DIRECTEUR GÉNÉRAL ADJOINT CORPORATE
